PER CURIAM,
This action is brought to recover a balance due for work, labor, and services in the installation of an elevator. The agreement was in writing, and by its terms the plaintiff guaranteed its operation for a year. The defendant produced evidence tending to show ■ that the elevator was not properly installed and was constantly out of repair, that the plaintiff failed to make the necessary repairs, and that the defendant did so at his own cost and expense. The trial court found that the elevator was accepted by the defendant and that' there was no legal evidence that the sums expended by him in making repairs within the year were the fair and reasonable value of such repairs. We are of the opinion, after a careful review of the evidence, that the ends of justice will be best subserved by a new trial, when all the facts may be properly placed before the court. Judgment reversed, and new trial ordered, with costs to abide the event.